By the Court,

Dixon, C. J.
Tbe objection to tbe form of tbe register’s certificate is too vague and uncertain to be available in this court. It is, in general terms, to tbe introduction of tbe notice of pendency of action, without specifying any ground upon which it is made. It should be specific, and clearly point out tbe defect complained of, in order that tbe opposite party may, if be can, remedy it upon tbe trial below. In most cases, the opposite party bas it in his power to- obviate such defects at tbe trial. They are usually tbe result of clerical mistakes or oversights, and it would be most unjust to allow them to come here upon general objections which give neither the party nor the court any information at all. Such a practice cannot be sustained.
Judgment affirmed.